Citation Nr: 0029427	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  94-45 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
(claimed as a throat disorder), to include as secondary to 
exposure to Agent Orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to exposure 
to Agent Orange.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran, who had active service from 
August 1955 to August 1961, and from April 1964 to December 
1968, appealed that decision.

The veteran had sought a hearing before a Veterans Law Judge 
sitting at the RO.  However, he informed the RO that as a 
result of health problems, he could not attend.  The claim 
has since been referred to the Board for review.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam War.

2.  The veteran has been diagnosed with sleep apnea, COPD and 
coronary artery disease many years after separating from 
service.

3.  Sleep apnea, COPD and coronary artery disease are not 
diseases for which service connection can be presumed the 
result of exposure to Agent Orange.

4.  The veteran has not submitted any medical evidence that 
would establish that current diagnoses of sleep apnea, COPD 
and coronary artery are the result of exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service or any incident thereof, including exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp 
2000); 38 C.F.R. §§ 3.303, 3.309 (2000).

2.  COPD was not incurred in or aggravated by active service 
or any incident thereof, including exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp 2000); 38 
C.F.R. §§ 3.303, 3.309 (2000).

3.  Coronary artery disease was not incurred in or aggravated 
by active service or any incident thereof, including exposure 
to Agent Orange.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp 2000); 38 C.F.R. §§ 3.303, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  With respect to a chronic 
disability subject to presumptive service connection, such as 
cardiovascular disease, evidence that the chronic disorder 
was manifested to a compensable degree within the prescribed 
period is sufficient to establish service connection.  See 38 
C.F.R. §§ 3.307, 3.309 (2000); Traut v. Brown, 6 Vet. App. 
498, 502 (1994).  

The veteran served in Vietnam during the Vietnam War.  A DD 
214 reflecting his last period of service reflects 
decorations consistent with his service in Vietnam.  His 
central contention is that he now has obstructive sleep apnea 
(claimed as a throat disorder), COPD and coronary artery 
disease as a result of exposure to Agent Orange during his 
service in Vietnam.  The record does not reasonably suggest, 
nor does the veteran contend, that any of these disorders 
became manifested either during service or any presumptive 
period following service, First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.307(a)(6)(2000).  Secondly, the veteran must be 
diagnosed with one of several presumptive diseases within 
certain specified periods.  38 C.F.R. §§ 3.307(6), 3.309(e) 
(2000).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

The record reveals that as a result of sleep apnea, the 
veteran underwent a submucous resection of the inferior 
turbinates and an uvulopalatopharyngoplasty in August 1991.  
A March 1981 treatment record from St. Vincent Memorial 
Hospital in Taylorville, Illinois noted that the veteran had 
an acute myocardial infarction.  An August 1991 treatment 
record noted that the veteran had both COPD and coronary 
artery disease.  In the aggregate, a variety of other records 
obtained during the course of this claim repeat these 
diagnoses.  A 30-year history of smoking was implicated in a 
February 1991 treatment record from St. John's Hospital in 
Springfield, Illinois that discussed pulmonary function 
studies.  An obstructive ventilatory defect was characterized 
as mild.  

The veteran sought medical support for his claims from a 
private physician, R. Del Valle, M.D., in January 1995.  Dr. 
Del Valle, characterizing the veteran's COPD as asthma, and 
coronary artery disease stated that he was going to defer a 
causation analysis between the veteran's disorders and 
exposure to Agent Orange.  The problem, according to Dr. Del 
Valle, was that the veteran's various maladies, including 
those at issue here, are common.  Other etiologies were also 
possible, continued Dr. Del Valle, most notably the veteran's 
history of cigarette smoking.  However, Dr. Valle conceded 
that it would be impossible to exclude a relationship between 
the veteran's various disorders and exposure to Agent Orange.

The RO afforded the veteran a hearing before an RO hearing 
officer in January 1995.  He testified that he served at an 
airbase in the Saigon area, including service during the Tet 
Offensive in 1968.  He informed the hearing officer that he 
would handle defoliants as part of his duties, and that 
corrosion was a problem with the chemicals.  He also related 
that he did not use any particular safety equipment when 
handling the chemicals.  The veteran also said that he failed 
several physicals after service with potential employers due 
to liver problems, and he attributed current heart problems 
to past liver problems.  

Initially, none of the disabilities at issue here, sleep 
apnea, COPD, or coronary artery disease, are disabilities 
that can be presumed the result of exposure to Agent Orange.  
38 C.F.R. §§ 3.307(6), 3.309(e).  As such, these diseases 
cannot be presumed the result of exposure to Agent Orange.  
Moreover, the veteran has not submitted any evidence, other 
than his own statements, which would reflect that sleep 
apnea, COPD, or coronary artery disease is the result of 
exposure to Agent Orange.  Indeed, even his private physician 
conceded that other etiologies, in particular a long history 
of smoking, were more likely culprits.  While Dr. Del Valle 
said he could not exclude a relationship, in Obert v. Brown, 
5 Vet. App. 30 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that a medical opinion expressed 
in terms of "may," also implies "may or may not" and is too 
speculative to establish service connection.  The same is 
true here, and Dr. Del Valle's statement that he could not 
exclude a relationship by no means establishes a positive 
relationship between any possible exposure to Agent Orange 
and any currently claimed disability.

As the disabilities at issue, sleep apnea, COPD, and coronary 
artery disease cannot be presumed the result of exposure to 
Agent Orange, and as the veteran has not submitted any 
medical evidence that any of these is the result of exposure 
to Agent Orange, the Board must find that the preponderance 
of the evidence is against the claim.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  

In denying the veteran's claim, the Board is aware that not 
all possible records have been obtained.  However, the 
veteran has related that the reason he failed his post-
service employment physicals was because of liver problems.  
As this is not an issue here, these records are not relevant.  
Moreover, none of the medical evidence has suggested any 
possible connection between the veteran's current coronary 
artery disease and any possible liver problems, and to date, 
service connection has not been granted for liver problems.

Finally, the Board is cognizant of amended 38 U.S.C.A. 
§ 5107, which provides that the VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, the amended 
statute also provides that a claim can be decided without 
providing assistance when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  In this claim, the veteran has not demonstrated 
that any possibility exists between the currently claimed 
disabilities and any exposure to Agent Orange.  As such, the 
Board finds that further development in the way of a remand 
for a VA examination is not warranted.  38 U.S.C.A. 
§ 5107(a)(West 1991 & Supp. 2000).









ORDER

Service connection for sleep apnea is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for coronary artery disease is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


